
	
		II
		111th CONGRESS
		2d Session
		S. 3616
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To withdraw certain land in the State of New Mexico, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Law Enforcement Training
			 Center Protection Act of 2010.
		2.Withdrawal of
			 Federal Law Enforcement Training Center land
			(a)In
			 generalFor the purposes of
			 protecting, operating, and maintaining the Federal Law Enforcement Training
			 Center in Eddy County, New Mexico, and subject to valid existing rights, the
			 Federal land described in subsection (b) is reserved for use by the Secretary
			 of Homeland Security for the Federal Law Enforcement Training Center and
			 withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(b)Description of
			 landThe Federal land referred to in subsection (a) is the
			 approximately 2,700 acres of Federal land generally depicted as the
			 Withdrawal Area on the map entitled FLETC Land
			 Withdrawal and dated May 4, 2010.
			(c)Withdrawal
			 periodThe withdrawal of the Federal land described in subsection
			 (b) shall remain in effect for a period of 20 years beginning on the date of
			 enactment of this Act.
			
